Order, Supreme Court, New York County (Alice Schlesinger, J.), entered May 11, 2005, which granted defendants’ motion for summary judgment with respect to causes one through nine and denied the motion with respect to causes ten and eleven, unanimously affirmed, without costs.
The series of three newspaper articles upon which plaintiffs’ defamation causes are predicated, when viewed in context, constituted nonactionable opinion (see Brian v Richardson, 87 NY2d 46 [1995]). The highly charged articles, which were rife with hyperbole, constituted negative responses to other commentators who had espoused views in plaintiffs’ favor, and the articles concluded with a note from the editors stating that the articles were published in the form of a “polemic,” that the editors did not agree with every statement made by the writer, and that readers’ views on the articles were invited for publication. The appearance of some factual statements within certain of the articles did not, in this context, render the articles actionable (see generally Immuno AG. v Moor-Jankowski, 77 NY2d 235 [1991], cert denied 500 US 954 [1991]). Plaintiffs’ contention that the articles are actionable because the writer suggested that he knew of additional facts undisclosed to the reader (see generally Brian v Richardson, supra) is unsupported by the *312record. To the contrary, the articles indicated that the writer overemphasized the limited factual matter readily available to him and otherwise referenced the interested reader to a Web site for additional information.
The evidence presented by plaintiffs in opposition to defendants’ summary judgment motion, indicating that defendants in violation of the parties’ stipulation disparaged plaintiffs’ business and the individual plaintiffs reputation, raised triable issues warranting the denial of defendants’ motion with respect to defendants’ causes alleging breach of contract and unfair competition. Concur—Buckley, EJ., Saxe, Friedman, Williams and Malone, JJ. (See 10 Misc 3d 1057(A), 2005 NY Slip Op 52003(11).]